 VISITING NURSES ASSOCIATION, INC.Visiting Nurses Association, Inc. Serving AlamedaCounty and California Nurses Association affili-ated with the American Nurses Association, Pe-titioner. Case 32-RC-246January 13, 1981DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS, PENELLO, AND ZIMMERMANUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before a Hearing Officer of theNational Labor Relations Board. Thereafter, onApril 13, 1978, the Acting Regional Director forRegion 32 issued a Decision and Direction of Elec-tion in the present case. Subsequently, both theEmployer and the Petitioner filed requests forreview. The Board, by telegraphic order datedMay 10, 1978, granted the Employer's request forreview in light of the Board's then pending recon-sideration of Sierra Vista Hospital, Inc., 225 NLRB1086 (1976). The Board also granted the Petition-er's request for review on the ground that it raisedsubstantial issues warranting review. On March 30,1979, the Board issued its decision in Sierra VistaHospital, Inc., 241 NLRB 631. Thereafter, on May14, 1979, the Board, in accordance with the princi-ples set forth in Sierra Vista, supra, issued an order'remanding the present case to the Regional Direc-tor for Region 32 for receiving evidence as towhether the presence of the supervisors of the Em-ployer or of third parties in positions of authoritywithin the Petitioner disqualified the Petitionerfrom acting as the collective-bargaining representa-tive of the Employer's employees.At the hearing, the parties stipulated that therewas no member of the Petitioner who had deci-sionmaking authority within the Petitioner whowas either a supervisor for the Employer or forthird-party competitors of the Employer. The Em-ployer contended, however, that there was a con-flict of interest between the Petitioner and the Em-ployer in that the Petitioner was engaged in com-petition with the Employer through the NursesProfessional Registry, Inc., of the Alameda CountyNurses Association (ACNA). At the close of thehearing, the Hearing Officer quashed the Employ-er's subpenas of, inter alia, records regarding thedispatch by the Nurses Professional Registry,2hereafter referred to as the Registry, of nurses,aides, and orderlies to patients' homes; the minutesof the board meetings of the Registry from May 1,I Not published in bound volumes of Board Decisions.2 The Nurses Professional Registry is now officially named the Alame-da County Nurses Registry, Inc.254 NLRB No. 51977; records pertaining to the certification of theRegistry by the Petitioner; minutes of the boardmeetings of the Alameda County Nurses Associ-ation from May 1, 1977; the bylaws of the ACNA;and the minutes of the board meetings of the Peti-tioner from May 1, 1977. Thereafter, the case wastransferred to the Board, and the Employer ap-pealed to the Board the Hearing Officer's quashingof the subpenas. The Board in an "Order Revokingthe Hearing Officer's Quashing Subpoenas and Di-rection of Hearing" issued May 12, 1980,3 reversedthe Hearing Officer's quashing of the Employer'ssubpenas, except with respect to the records show-ing the number of dispatches of nurses, aides, andorderlies to patients' homes by the Registry. TheBoard further ordered that a hearing be held forthe purposes of receiving into evidence the subpen-aed evidence.A hearing was held on June 4 and 30, 1980,before Hearing Officer Ed Kaplan, at which theEmployer submitted into evidence the numerousdocuments procured by the subpenas. Followingthe hearing and pursuant to Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, Series 8, as amended, the Regional Directorfor Region 32 transferred this case to the Board fordecision. Thereafter, the Employer and the Peti-tioner filed briefs.The Board has reviewed the Hearing Officer'srulings made at the hearing and finds them freefrom prejudical error. They are hereby affirmed.On the entire record in this case, the Boardfinds:1. The Employer is engaged in commerce withinthe meaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2. The labor organization involved claims to rep-resent certain employees of the Employer.3. No question affecting commerce exists con-cerning representation of certain employees of theEmployer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.The Petitioner seeks to represent all professionalemployees, including registered nurses, employedby the Employer at its Oakland and Hayward,California, offices. The Employer urges dismissalof the petition on the basis that the Petitioner is incompetition with the Employer in providing homenursing services.The Employer is a licensed home health careagency engaged, inter alia, in providing part-timeskilled nursing and personal care to homes in Ala-meda County. It sends registered nurses and homehealth aides to patients' homes to provide these ser-3 Not published in volumes of Board Decisions.49 DECISIONS OF NATIONAL LABOR RELATIONS BOARDvices, usually on a 20-hour-per-week basis. It alsosends registered nurses to hospitals to engage indischarge planning for the patients. For the reasonsset forth below, we find that the Petitioner,through the Registry, competes with the Employerin providing home care nursing services in Alame-da County.The ACNA is one of the 10 regional associationscomprising the Petitioner. The Petitioner exercisesconsiderable control over the regional associations.It authorizes their formation and delineates theirgeographic boundaries. It also reviews the regionalassociations' bylaws to see that they conform withits bylaws, and it also has the power to dissolve aregional association. The Petitioner's members paydues to the Petitioner which then remits the moneyto the regional associations on a per capita basis.Finally, the regional associations are responsible forimplementing the Petitioner's policies on a regionallevel.The Registry was established by the ACNA anddirectly employs health care practitioners who itplaces as temporary employees in hospitals. TheRegistry also acts as a placement agency for pri-vate duty care practitioners who work in patients'homes, and there are numerous ties between theACNA and the Registry. The Registry and theACNA shared office space and equipment untilMarch 1980, when they both moved to a differentoffice building where they are presently located onadjacent floors. In 1977, the board of trustees ofthe Registry established a policy of trying to getthe Petitioner to include in its collective-bargainingagreements with employers a clause requiring theemployers to use the Petitioner's registries beforeresorting to other registries; and in December 1979the Petitioner considered including such a provi-sion in said agreements. The ACNA's bylaws, untilearly 1980, required that the ACNA's presidentand treasurer be members of the Registry's boardof trustees, and gave the ACNA's board of direc-tors the right to appoint four members to serve onthe Registry's board of trustees. On the advice ofcounsel, the above provision was deleted from theACNA's bylaws in early 1980. However, the presi-dent of the ACNA is presently a member of theRegistry board of trustees. Finally, the Registryhas consistently met the Petitioner's criteria for re-ceiving the Petitioner's certificate of approval; oneof these criteria is that the Registry be under thecontrol and management of the ACNA's board ofdirectors.As stated above, the Registry acts as both an em-ployer of health care employees and as a placementagency for private duty practitioners, who pay theRegistry a fee for being placed in patients' homes.The Employer contends that in this latter capacitythe Registry operates as the Employer's businesscompetitor. The Registry and the Employer oper-ate in the same geographic area. Although the Em-ployer offers primarily private duty care on a 20-hour-per-week basis while the Registry's registrantsoffer 40-hour-per-week care, the services per-formed in the patients' homes are the same. In fact,on occasion nurses of the Registry and the Em-ployer have treated the same patient. Further,when Mediserve Home Health Agency, which likethe Employer is a licensed home health agency, at-tempted to place an advertisement in the ACNA'snewsletter in 1977, it was told that its ad could notbe accepted because it was in competition with theRegistry. Finally, the record indicates that there isa severe shortage of registered nurses and aides inthe Alameda County area and that the Registryand the Employer compete in recruiting and retain-ing such nurses and aides.The Petitioner maintains that it is not in competi-tion with the Employer because the private homeplacement service comprises only a minute portionof the Registry's business. However, an examina-tion of the Registry's statement of income and ex-penses for the first quarter of 1980 indicates other-wise. The record shows that for the first 3 monthsof 1980 the Registry received $13,000 from regis-trants it placed in patients' homes and approximate-ly $412,000 from health care facilities. But a com-parison of these figures is misleading because theyrepresent different accountings. Thus, when theRegistry places a registrant in a patient's home, thepatient pays the registrant directly for any servicesprovided, and the registrant in turn remits either 7or 10 percent of the payment to the Registry.4Ifthe remainder of these payments are factored in,the total revenue-as opposed to receipts-generat-ed by the Registry's home placement service in thefirst quarter of 1980 was approximately $130,000.On the other hand, when the Registry places itsown health care employees in hospitals and otherhealth care institutions, such institutions pay theRegistry a gross fee for providing them with em-ployees out of which the Registry must pay theemployees their salaries, payroll taxes, workerscompensation, and other expenses. Hence, after de-duction of these payments and expenses, the Regis-try's quarterly net revenue from what was left ofthe fees paid it by the health care institutionsamounted to less than $50,000.4 CNA members, who are placed in patients' homes by the Registry,are required to remit to the Registry 7 percent of their total gross com-pensation received from the patient, while non-CNA members are re-quired to remit to the Registry 10 percent of the total gross revenue theyreceived from the patient50 VISITING NURSES ASSOCIATION, INC.We find that, based on a comparison of eitherthe net revenue generated by the private homeplacement service with the net generated by theemployment of health care employees by healthcare institutions, or of the total business, in dollarterms, generated by the private placement serviceversus the gross amount generated by the institu-tional employment of health care employees, theRegistry's home placement service is not a minimalpart of the Registry's business.The Board has held that a union which is also abusiness rival of an employer is precluded fromacting as the collective-bargaining representative ofthe employer's employees.5Here, as discussedabove, the Registry, in the operation of its place-ment service, competes with the Employer in pro-viding home nursing services. Since the Registry isa creature of the ACNA which in turn is a regionalarm of the Petitioner, the Petitioner is thus in sub-stantial competition with the Employer.The Petitioner maintains that it is not in competi-tion with the Employer because, despite the var-ious ties in the past between the Registry and thePetitioner, the Registry presently operates indepen-dently of and has no discernible connections withthe ACNA (and therefore of the Petitioner). Al-' Bausch & Lomb Optical Company. 108 NLRB 1555 (1954).though the bylaws provision requiring that officersand members of the board of directors of theACNA concurrently serve as members of the Reg-istry board of trustees has been deleted, and theRegistry no longer shares office space with theACNA, strong ties remain between the Registryand the ACNA (i.e., the Petitioner). Indeed, thepresident of the ACNA is presently a member ofthe board of trustees of the Registry, and the Reg-istry recently received the Petitioner's certificate ofapproval for, among other things, being under theACNA's control and management. Further, thereis nothing in the record to indicate that the Regis-try has renounced its aim to cause the Petitioner toinclude in its contracts a provision requiring em-ployers to use its registries before resorting toother registries. In these circumstances we con-clude, and find, that the Registry competes withthe Employer, and that the Petitioner is thereforeprecluded from representing the Employer's em-ployees. Accordingly, we shall dismiss the petitionherein.ORDERIt is hereby ordered that the petition filed inCase 32-RC-246 be, and it hereby is, dismissed.51